                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID JAMES EGGMAN,                                 Case No. 19-cv-06982-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9             v.

                                  10     RUSS MILLER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Calipatria State Prison, filed this pro se civil rights action under 42

                                  14   U.S.C. § 1983, complaining that his attorney committed malpractice during his representation of

                                  15   Plaintiff in a criminal trial in the Sacramento County Superior Court. Sacramento County is

                                  16   within the venue of the Eastern District of California. Defendant, whose listed work address is in

                                  17   Sacramento, apparently resides in the Eastern District of California. No defendant is alleged to

                                  18   reside in, and none of the events or omissions giving rise to the complaint are alleged to have

                                  19   occurred in, the Northern District. Venue therefore would be proper in the Eastern District, and

                                  20   not in this one. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28

                                  21   U.S.C. § 1406(a), this action is TRANSFERRED to the United States District Court for the

                                  22   Eastern District of California. The Clerk shall transfer this matter.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: February 6, 2020

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
